DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 9,802,685 B2) in view of Berry et al. (US 2007/0175941 A1)(Berry).
Regarding claim 1, Kent discloses a modular carrying system including a personal floatation harness (Fig. 3) including a system of straps configured for carrying the a load on a user’s back (noting attachment portions to which items can be attached, Fig. 3), the system of straps (126/120) further incorporating therein an automatic inflator mechanism, a buoyancy bladder inflatable by the automatic inflator mechanism (Col. 4; Ll. 17-28), and pack module attachment features (noting the MOLLE style attachment mechanisms) and support modules (noting pouches Figs. 2 and 34) attached to the pack module attachment features together with the personal floatation harness form a floatation-enhanced cargo support device. It is noted that the pouches shown in Fig. 2 which are not further described, and the attachable module 210 are shown to be attached to a front of the device thereby it is not clear that the system is a “backpack system” or specifically that the pouches shown in Fig. 2 are interchangeable and are selectively attachable to the pack module attachment features.
Berry teaches the ability to have a modular compartmentalized backpack system including a plurality of interchangeable pack modules attached to module attachment features (Fig. 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kent and use the teaching of Berry and include the interchangeable pack modules of Berry attached to the attachment features of the Kent device because such a change would allow the Kent device to further expand its carrying capacity increase its versatility.
Regarding claim 2-3, modified Kent, and specifically Berry discloses each one of the plurality of interchangeable pack modules includes a different arrangement for accommodating accessories (Fig. 1B),wherein the different arrangement includes different compartments.
Regarding claim 4-5, modified Kent, and specifically Berry discloses the different arrangement includes different pack module attachment features (noting they each include their own attachment features and could be attached to different MOLLE compatible portions of Kent), wherein the different pack module attachment features include different lash points (noting Kent, Fig. 3).
Regarding claim 6, modified Berry discloses  a pack adapted for hiking with multiple compartments (noting Berry Fig. 1B) for tools and supplies; and a pack adapted for everyday carry (EDC) having multiple quick- access compartments for carrying everyday tools (noting Berry Fig. 1B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734       

/JES F PASCUA/Primary Examiner, Art Unit 3734